     2:18-cv-03123-BHH            Date Filed 06/11/20   Entry Number 70    Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION




Bruce Berg, as heir to Benjamin Katz,        )
a partner in Firma D. Katz,                  )
                                             )
                     Plaintiff,              )
v.                                           )      Civil Action No.: 2:18-cv-3123-BHH
                                             )
Kingdom of the Netherlands; Ministry         )                   ORDER
of Education, Culture & Science of the       )
Netherlands; Cultural Heritage Agency        )
of the Netherlands; Museum Het               )
Rembrandthuis, a/k/a Rembrandt               )
House Museum; Museum Boijmans                )
Van Beuningen; Frans Hals Museum;            )
Centraal Museum; Catharijneconvent;          )
Rijksmuseum; Rijksmuseum Twenthe;            )
Dordrechts Museum; Museum de                 )
Lakenhal; Museum Gouda; Museum               )
Voor Religieuze Kunst;                       )
Bonnefantenmuseum; Het                       )
Noordbrabants Museum; Limburgs               )
Museum; Paleis Het Loo; Museum Ons           )
Lieve Heer Op Solder; Stichting Bijbels      )
Museum; Museum Rotterdam; Museum )
Het Prinsenhof; Historisch Centrum Het )
Markiezenhof,                                )
                                             )
     2:18-cv-03123-BHH         Date Filed 06/11/20      Entry Number 70     Page 2 of 7




                      Defendants.           )
___________________________________________)


       On March 6, 2020, this Court entered an order granting Defendants motion to


dismiss this action on various grounds.         The Court entered an amended order on


March 12 to correct a clerical order.     On March 30, Plaintiff filed a motion to alter or


amend the Court s order and judgment to account for new evidence and to prevent a


clear error or manifest injustice, pursuant to Rule 59(e) of the Federal Rules of Civil


Procedure.


       Reconsideration of a judgment pursuant to Rule 59(e) is an extraordinary remedy


that should be used sparingly.      See Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396,


403 (4th Cir.1998); Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008).     Ordinarily,


a court may grant a motion to alter or amend pursuant to Rule 59(e) for only three


reasons: (1) to comply with an intervening change in controlling law; (2) to account for


new evidence not available previously; or (3) to correct a clear error of law or prevent


manifest injustice.   Pac. Ins. Co., 148 F.3d at 403.


       In his Rule 59(e) motion, Plaintiff asserts that he was appointed as a personal
      2:18-cv-03123-BHH             Date Filed 06/11/20       Entry Number 70         Page 3 of 7




representative of Benjamin Katz s estate on March 11, 2020, in Charleston County


Probate Court.1 (ECF No. 67-1 at 7; ECF No. 62-2.)                  Thus, Plaintiff contends that he


now has a legally cognizable interest to pursue his claims, and he asks the Court to


amend its order and judgment to reflect that Plaintiff has satisfied the injury in fact


element of Article III standing, or in the alternative, to permit Plaintiff to amend his


complaint to reflect his appointment as personal representative.                  Plaintiff asserts that


this relief is warranted to account for new evidence not available previously and to


prevent a clear error or manifest injustice.


        Defendants oppose Plaintiff s motion and assert that the relief Plaintiff seeks is


not warranted by the circumstances.             Specifically, Defendants assert that the evidence


presented by Plaintiff is not new for purposes of Rule 59(e); that the evidence does not



        1
            Plaintiff explains that, following the Court s hearing on Defendants motion to dismiss on March
3, 2020, Plaintiff s counsel learned that funds had been wired to Plaintiff s bank account in Charleston,
South Carolina, in February of 2019, representing the proceeds of the sale of a painting that was the
property of Firma D. Katz, which had been restituted by the Kingdom of the Netherlands to Plaintiff and
other Katz heirs.   (ECF No. 67-1 at 6.)   Because these funds would permit the opening of an estate in
South Carolina and the appointment of Plaintiff as personal representative, Plaintiff asserts that he
diligently and expediently secured appointment as personal representative on March 11, 2020.      ( Id. at 7.)




                                                     3
     2:18-cv-03123-BHH       Date Filed 06/11/20     Entry Number 70       Page 4 of 7




cure the defects in Plaintiff s standing; and that nothing in Plaintiff s motion impacts the


numerous other grounds on which the Court based its dismissal of Plaintiff s complaint.


       In reply, Plaintiff asserts that the new evidence upon which he relies is not the


actual facts underlying the appointment of Plaintiff as personal representative, but


instead the actual appointment as personal representative, which did not occur until


March 11, 2020.    Plaintiff asserts that the new evidence relates to standing and that his


theory of standing has changed based on this new evidence.


       After review, the Court agrees with Defendants that the circumstances presented


by Plaintiff simply do not warrant the extraordinary remedy he requests.      First, although


Plaintiff is correct that he was not actually appointed personal representative until after


the Court s order and judgment were entered, it is undisputed that the facts forming the


basis for Plaintiff s appointment as personal representative were known to Plaintiff a


year prior to the entry of the Court s order and judgment and three months before


Plaintiff filed his amended complaint in this action.   In addition, it is clear that Plaintiff


and his counsel knew the importance of being appointed personal representative, first,



                                             4
        2:18-cv-03123-BHH     Date Filed 06/11/20   Entry Number 70      Page 5 of 7




because the issues of standing and his capacity to sue were raised in the parties briefs


in 2019, and, second, because Plaintiff admits in the instant motion that prior to filing


this action, his counsel petitioned the Charleston County Probate Court to appoint


Plaintiff as personal representative for the estate of Benjamin Katz, but the petition was


not accepted because Benjamin Katz never lived in South Carolina and never had


property in South Carolina.   (ECF No. 67-1 at 5-6.)   Plaintiff s instant motion offers no


justification for his delay in seeking appointment as personal representative following


the receipt of proceeds from the sale of a painting that was the property of Firma D.


Katz.    Instead, Plaintiff s motion offers nothing more than a roundabout argument that


he could not have presented the new evidence of his actual appointment prior to the


Court s order and judgment because it did not yet exist, but to adopt Plaintiff s


reasoning would simply reward unjustified dilatory conduct.         In other words, had


Plaintiff acted with due diligence, he could have been appointed personal representative


more than a year prior to the Court s order and judgment, and even prior to filing his


amended complaint.



                                            5
     2:18-cv-03123-BHH       Date Filed 06/11/20    Entry Number 70     Page 6 of 7




      More importantly perhaps, the recent appointment of Plaintiff as personal


representative for Benjamin Katz s estate (to say nothing of whether Plaintiff can


demonstrate a valid interest in Firma D. Katz as a result of his appointment) does not


end the standing inquiry.   For example, Plaintiff s motion does not address the fact that


Article III standing generally must exist at the inception of a lawsuit and not based on


later developments during litigation.   In addition, Plaintiff s motion does not address


the third prong of standing redressability.


      Moreover, the relief requested by Plaintiff is unwarranted because the Court


dismissed Plaintiff s complaint on numerous alternative grounds, such as the Court s


lack of subject matter jurisdiction over the Kingdom of the Netherlands, the Ministry,


and the RCE; the lack of personal jurisdiction over the museum Defendants; and


improper venue.     Plaintiff s motion does not affect these alternative grounds for


dismissal, which exist wholly independent of the question of standing.         For these


reasons, the Court also finds that any amendment of Plaintiff s complaint to reflect his


appointment as personal representative would simply be futile.



                                              6
     2:18-cv-03123-BHH       Date Filed 06/11/20    Entry Number 70       Page 7 of 7




                                      CONCLUSION


       Based on the foregoing, the Court finds that Plaintiff has failed to demonstrate


that relief is warranted pursuant to Rule 59(e) based on new evidence not available


previously or to prevent a clear error or manifest injustice.   Accordingly, Plaintiff s Rule


59(e) motion is denied.


       AND IT IS SO ORDERED.


                                                   s/ Bruce Howe Hendricks


                                                 The Honorable Bruce Howe Hendricks
                                                 United States District Judge


June 11, 2020
Charleston, South Carolina




                                             7
